DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary particles, secondary particle, and the surface layer including primary particles and cobalt-based metal oxides soaked between the primary particles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 6 is missing a scale bar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites a particle diameter of about 100 nm to about 200 nm, but claim 1 recites the cobalt-based lithium transition metal oxide is 
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "rapid" in claim 12 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the rapid temperature increase will be interpreted in view of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 2011/0089368).
Regarding claims 1, 5, and 11, Tu discloses a composite positive active material comprising:
a main active material containing lithium 1; and 
a powder of sheathing active material containing lithium 2 (Fig. 1).
0.75Co0.2Mg0.05O2, a nickel-based lithium transition metal oxide (para 0020). The individual particles 1 are viewed as a plurality of primary particles; the agglomerated primary particles together form the secondary particle. The center of the secondary particle is viewed as the “core” and the outer primary particles surrounding the core. The sheathing active material or “surface layer” is LiCoO2 (cobalt-based lithium transition metal oxide), whose size is 50-100 nm (nano-sized) and “soaked” between the primary particles. In Figure 1, the nanosized LiCoO2 is shown as being between the primary particles. Figure 1 to Tu is provided below.

    PNG
    media_image1.png
    675
    522
    media_image1.png
    Greyscale

Regarding claim 7, given comparable materials and structure based on claim 1, the recited differential charge would be expected to be inherently present.
Regarding claim 21, Tu discloses a lithium battery including the above positive active material (abstract), a positive electrode and a negative electrode (para 0004). A nonaqueous electrolyte is commonly used in lithium batteries.


Claims 1, 4, 5, 7, 8, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0205898).
Regarding claims 1, 5, and 11, Lee discloses a composite cathode active material comprising:
nickel-based lithium transition metal oxide particles (para 0041), where the core may have the form of primary particles obtained by the agglomeration of primary particles (para 0036); and
lithium cobalt oxide used in the formation of the coating layer (para 0037).
The lithium cobalt oxide (LiCoO2, LCO) are nanoparticles (para 0037). The secondary particle may include pores and boundaries between the primary particles (para 0036), the lithium cobalt oxide nanoparticles would occupy resulting in the claimed surface layer comprising a plurality of particles and nano-sized cobalt-based lithium transition metal oxide soaked between the primary particles.
Regarding claim 4, Lee discloses 5 wt.% LCO (Example 1).
Regarding claim 7, given comparable materials and structure based on claim 1, the recited differential charge would be expected to be inherently present.
Regarding claim 8, Lee discloses LiNi0.5Co0.2Mn0.3O2 (Example 1, para 0098).
Regarding claim 21, Lee discloses a cathode plate, a lithium counter electrode (anode), and an electrolyte (para 0108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2011/0089368).
Regarding claim 2, Tu teaches the mixed powder having a particle size of 5-20 µm (para 0020), which overlaps Applicant’s claimed range of 2-5 µm and 15-20 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 3, Tu teaches particle sizes of 50-100 nm (para 0020), which overlaps Applicant’s claimed range of about 100 to 200 nm. See MPEP 2144.05.
Regarding claim 4, Tu teaches the weight ratio of the two powders is 1:1 to 1:10 (para 0020), which overlaps Applicant’s claimed range of about 5 wt.% to 15 wt.%. See MPEP 2144.05.
Regarding claim 6, given overlapping particle sizes and based on the geometry of aggregated spherical particles, it would be expected that the depth of about 150 nm to 200 nm be present or substantially close.
Regarding claim 8, Tu teaches LiNi0.75Co0.2Mg0.05O2, where a = 1, x = 0.75, y = 0.2, and z = 0.05, significantly close to Applicant’s claimed range of 0.1 to 0.3 for z.
It would have been obvious to one of ordinary skill in the art before the effective filing date  to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, instant claim is proviso upon limitation small particle diameter secondary particle not required by the dependent claim; therefore, the limitations of instant claims do not come into force.
Claims 2, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0205898).
Regarding claim 2, Lee teaches the average particle diameter of the core may be in a range of about 5-30 µm (para 0037), which overlaps Applicant’s claimed range of 2-5 µm and 15-20 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 3, Lee teaches nanoparticles (para 0037), interpreted as at least one dimension 100 nm or less, which overlaps Applicant’s claimed range of about 100-200 nm. See MPEP 2144.05.
Regarding claim 6, Lee teaches coating layer of about 100 nm or more (para 0032), which overlaps Applicant’s claimed range of 150-200 nm. See MPEP 2144.05.
Regarding claim 10, instant claim is proviso upon limitation small particle diameter secondary particle not required by the dependent claim; therefore, the limitations of instant claims do not come into force.

Allowable Subject Matter
Claims 9 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moreover, if claim 9 is amended into claim into the independent claim, the “and/or” limitation in claim 2 would have to be amended to just “and” since claim 9 required both large particle diameter secondary particle and small particle diameter secondary particle.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13, 14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723